                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                          :
JEROME WANT
                                          :

       v.                                 :     Civil Action No. DKC 19-2545

                                          :
WASHINGTON COUNTY MD GOVERNMENT,
et al.                           :

                         MEMORANDUM OPINION AND ORDER

       Plaintiff initiated the above captioned civil rights action

on September 4, 2019.           ECF No. 1.      Plaintiff also filed a motion

for    leave    to    proceed    in     forma     pauperis   (ECF     No.    2)    and

correspondence specifically instructing the Clerk not to assign

this case to the undersigned.            (ECF No. 3).

       This action was assigned randomly to the undersigned pursuant

to    court    policy.     A    judge    “shall    disqualify    himself      in   any

proceeding      in    which     his     impartiality    might       reasonably       be

questioned.”         28 U.S.C. § 455(a).          A judge also is required to

disqualify himself or herself if the judge “has a personal bias or

prejudice concerning a party, or personal knowledge of disputed

evidentiary      facts    concerning      the     proceeding.”       28     U.S.C.   §

455(b)(1).      The judge’s purported “bias or prejudice must, as a

general matter, stem from ‘a source outside the judicial proceeding

at hand’ in order to disqualify a judge.” Belue v. Leventhal, 640

F.3d 567, 572 (4th Cir. 2011) (quoting Liteky v. United States,

510 U.S. 540, 545, 551 (1994)).            Thus, a judge must recuse himself

or herself if an extrajudicial source provides a reasonable factual
basis for calling the judge’s impartiality into question.                     In re

Beard, 811 F.2d 818, 827 (4th Cir. 1987).             “The inquiry is whether

a reasonable person would have a reasonable basis for questioning

the   judge’s     impartiality,   not       whether   the   judge   is   in    fact

impartial.”      Id.; see Liteky, 510 U.S. at 548 (“[W]hat matters is

not the reality of bias or prejudice but its appearance.”); see

also Demery v. McHugh, No. PWG-13-2389, 2015 WL 13049184, at *2

(D. Md. Oct. 23, 2015) (same), aff'd, 641 Fed.Appx. 263 (4th Cir.

2016).       There is no reasonable factual basis for questioning the

impartiality of the assigned judge and there is no personal bias

or prejudice concerning any of the parties.                 Consequently, there

is no basis for recusal, and Plaintiff’s motion will be denied.

See In re Beard, 811 F.2d at 827; 28 U.S.C. § 455(a), (b)(1).

        Accordingly, it is this 9th day of September, 2019, by the

United States District Court for the District of Maryland, ORDERED

that:

        1.    Plaintiff’s correspondence requesting that this action

              not be assigned to the undersigned, construed as a motion

              to recuse, BE, and the same hereby IS, DENIED; and

        2.    The Clerk IS DIRECTED to transmit a copy of this Order

              to Plaintiff.

                                                       /s/
                                             DEBORAH K. CHASANOW
                                             United States District Judge
                                        2
